Citation Nr: 0944598	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  05-36 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
July 1971 rating decision that failed to consider the 
appellant's entitlement to a separate 20 percent rating for 
gunshot wound residuals to the back (Muscle Group (MG) II) 
due to a through- and-through gunshot wound.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The Veteran served on active duty from June 1965 to June 
1968.

This case was certified to the Board by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

In February 2008 and February 2009, the case was remanded to 
the RO for additional development.  Those actions noted that 
in November 2005, the appellant claimed entitlement to a 
separate rating for gunshot wound scars and referred this 
issue to the RO for further development.  This matter has yet 
to be addressed by the RO.  Hence, it is again referred for 
immediate consideration and adjudication.

The Board remanded the issue on the title page in February 
2009.  For the reasons set forth below, it is again REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

In the February 2009 remand the Board noted that the question 
of clear and unmistakable error in the July 1971 rating 
decision had not been adjudicated by the RO.  As a result, it 
was remanded to the RO for a decision.  The Board 
specifically instructed that a rating decision had to be 
issued, and the Veteran had to comply with the applicable 
appeals process in order for the Board to have jurisdiction.  
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  The AMC/RO 
was specifically instructed not to return the case to the 
Board via a supplemental statement of the case, as the claim 
of clear and unmistakable error was a new and different 
claim.  See 38 C.F.R. § 19.31 (2009).

The AMC/RO returned the case to the Board via a supplemental 
statement of the case contrary to the Board's explicit 
instructions.  Further, the AMC/RO neither issued a rating 
decision, nor returned the file to the Board after the 
appellant had perfected an appeal using the normal appellate 
process.  Thus, the AMC/RO did not comply with the Board's 
remand, and another remand is mandated by law.  Stegall v. 
West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

The RO/AMC must adjudicate whether there 
was a CUE in a July 1971 RO decision that 
failed to consider and grant entitlement 
to service connection for a gunshot wound 
to MG II due to a through-and-through 
gunshot wound.  This adjudication may not 
be in the form of a supplemental statement 
of the case.  The RO/AMC should notify the 
Veteran and his representative of the 
decision. If the claim is denied and the 
Veteran files a timely notice of 
disagreement, the RO must issue an 
appropriate statement of the case and 
notify him and his representative that the 
matter will be before the Board only if a 
timely substantive appeal is submitted.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

